DETAILED ACTION
This Office Action is in response to Applicant’s application 16/992,026 filed on August 12, 2020 in which claims 1 to 20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings submitted on August 12, 2020 have been reviewed and accepted by the Examiner.
Information Disclosure Statement
The Information Disclosure Statement (IDS), filed on August 12, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosed therein has been considered by the Examiner.
Priority
Receipt is acknowledged of paper submitted under 35 U.S.C. 119(a)-(d) or under 35 U.S.C. 120, 121, 365(c), or 386(c) which has been placed of record in the file.
Notation
References to patents will be in the form of [C:L] where C is the column number and L is the line number.  References to pre-grant patent publications will be to the paragraph number in the form of [xxxx].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

    PNG
    media_image1.png
    595
    722
    media_image1.png
    Greyscale
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2019/0363266 (Tanaka) and U.S. 2003/0201260 (Steur).
Regarding claim 1, 
    PNG
    media_image2.png
    643
    600
    media_image2.png
    Greyscale
annotated Figures 6A, 6B, 7 and 8A-8D a method of manufacturing an electronic apparatus, comprising: 
providing a work substrate, 1 [0015], the work substrate comprising: 
a preliminary set module, e.g. 10/20/40 [0068, 0080, 0160] comprising: 

    PNG
    media_image3.png
    607
    746
    media_image3.png
    Greyscale
an active area, 4 [0041], the active area comprising a hole formation area, e.g. 3 / 3A [0041]; and 
a non-active area, as annotated, defined adjacent to the active area, as shown; and 
a protective film, 11 or 41 or 61 [0086, 0140] are polyimide, covering at least one of an upper surface and a rear surface of the preliminary set module, as shown; 
radiating a laser beam, [0162], in the hole formation area,
removing the hole formation area from the preliminary set module to form 
At [0171], Tanaka teaches that is it is specifically preferable that the hole be formed in a precise circular shape.

    PNG
    media_image4.png
    782
    690
    media_image4.png
    Greyscale
Arguably, Tanaka does not teach radiating a laser beam to a first start point defined inside the hole formation area; radiating the laser beam to the work substrate from the first start point toward a moving path to form a first start cutting line in the hole formation area by removing at least a portion of the work substrate between the first start point and the moving path, the moving path of the laser beam defined as a boundary between the hole formation area and the active area; radiating the laser beam along the moving path; wherein the first start cutting line forms a predetermined angle with respect to a tangential line of a point at which the first start cutting line meets the moving path.
Steur is directed to methods of improving the circular shape of laser drilled holes.  At [0021-23] and annotated Figure 3, Steur teaches a method of forming a hole comprising radiating a laser beam to a first start point, e.g. C [00212], defined inside the hole formation area, e.g. K4 as annotated 
At [0021-23], Steur teaches;
[0021] FIG. 3 shows the movement of the laser beam in the case of the method according to the invention. In this case, as well, the laser beam is initially centered onto the midpoint M of the hole to be drilled. Starting from there, it firstly executes an arcuate movement on the arc section b1, preferably a circular arc, up to the starting point A on the first circular track K1. Proceeding from the starting point A, the pulsed laser beam traverses the circular track K1 until it arrives again at the starting point A after the end of this circular track. Proceeding from this starting point A, it then moves on an arcuate section b2 up to the next starting point B on the circular track K2. The arcuate section b2 is preferably a quarter-ellipse and effects an angular offset of 90.degree. between the starting point A and the starting point B.
[0022] Proceeding from the starting point B, the laser beam then moves on the circular track K2 until this circle is closed. Thereafter, the laser beam moves again on an arcuate section b3 up to the starting point C on the next circular track K3. Once this circular track K3 has been traversed, the laser beam moves on the arcuate section b4 to the starting point D on the circular track K4. Once this circular track has also been traversed, 
[0023] As mentioned, the laser preferably outputs a pulsed energy beam in each case on the circular tracks. The laser beam is switched off on the arcuate sections b1 to b4 or b0, or operated in continuous wave mode with a low energy density.
At [0007-8], Steur teaches; 
[0007] An embodiment of the present invention provides a method where the transition from one circular track to the respective next circular track having a different radius takes place in each case in the form of an arc which departs approximately tangentially from the circular track last traversed and nestles approximately tangentially against the circular track newly to be described, in such a way that in each case the starting point of a new circular track is offset by a prescribed angle from the starting and end points of the preceding circular track.
[0008] The offset of the starting points on the individual concentric circular tracks that asymmetries in the energy input that occur in each case at the start of a circular track, for example owing to inadequate suppression of the initial pulses, are distributed over the entire circumference, thus producing holes that are as symmetrical as possible, that is to say circular. Moreover, substantially no sharp changes in direction of the laser beam are required owing to a direct transition from a radial movement to a circular movement, as a result of which it is possible overall to achieve a more uniform speed of the individual elements in the deflecting unit and a more uniform pulse train, and this means in turn that the energy distribution on the individual circular tracks and in the entire hole to be drilled is rendered more uniform.
Examiner understands that Steur teaches that the disclosed method produces holes that are more symmetrical, i.e. the diameter variation in the hole is reduced.  See e.g. discussion of conventional radial processing of laser holes at [0020] with 
    PNG
    media_image5.png
    347
    401
    media_image5.png
    Greyscale
concentric track and the resulting circumference, L, which is distorted.
Taken as a whole the prior art is directed to tools and methods useful for manufacturing a display device.  Steur teaches that the hole roundness is improved when the hole forming process comprising radiating a laser beam to a first start point defined inside the hole formation area; radiating the laser beam to the work substrate from the first start point toward a moving path to form a first start cutting line in the hole formation area by removing at least a portion of the work substrate between the first start point and the moving path, the moving path of the laser beam defined as a boundary between the hole formation area and the active area; radiating the laser beam along the moving path; wherein the first start cutting line forms a predetermined angle with respect to a tangential line of a point at which the first start cutting line meets the moving path.  An artisan would find it desirable to form a symmetric hole to reproducibly align with a component which the hole may accommodate.  Tanka explicitly teaches that it is specifically desirable to have a precise circular shape for the hole.
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to configure the method of claim 1 comprising radiating a laser beam to a first start point defined inside the hole formation area; radiating the KSR International Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Regarding claim 7 which depends upon claim 1, Steur teaches the angle is equal to or greater than about 0 degrees and equal to or smaller than about 90 degrees.
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to configure the method of claim 1 wherein the angle is equal to or greater than about 10 degrees and equal to or smaller than about 90 degrees because in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  In re Woodruff, 919 F.2d 1575 (Fed. Cir. 1990).  See MPEP 2144.05.
Regarding claim 9 which depends upon claim 1, Tanaka teaches removing the protective film, e.g. 61 or 12, from the set module [0141, 0151-158].
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable Tanaka, Steur and U.S. 2018/0315357 (Nam).
claim 10 which depends upon claim 1, Tanaka does not explicitly teach the laser beam comprises at least one of a picosecond laser beam and a femtosecond laser beam.
Nam is directed to method of manufacturing a display.  At [0045], Nam teaches that holes or openings in a display may use any suitable fabrication technique including laser ablation with femtosecond laser pulses.
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to configure the method of claim 1 wherein the laser beam comprises at least one of a picosecond laser beam and a femtosecond laser beam because Nam teaches that these are suitable lasers for laser ablation and because the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Allowable Subject Matter
Claims 2-6 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 2 the prior art does not teach the method of claim 1, further comprising: radiating the laser beam from the moving path toward a first end point defined inside the hole formation area.
Claims 3-5 depend directly or indirectly on claim 2 and are allowable on 
Regarding claim 6 the prior art does not teach the method of claim 1, wherein the laser beam rotates along the moving path multiple times in the radiating of the laser beam along the moving path, where Examiner has interpreted laser beam rotating along the moving path as required distinct arc that are defined by the moving path.
Regarding claim 8 the prior art does not teach the method of claim 1, further comprising: radiating the laser beam to a second start point defined inside the hole formation area and spaced apart from the first start point; radiating the laser beam to a direction toward the moving path from the second start point; radiating the laser beam along the moving path; and radiating the laser beam to a direction toward a second end point defined inside the hole formation area from the moving path.
Claims 11-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 11, the prior art does not disclose the method of claim 10 comprising forming a first end cutting line inside the hole formation area, comprising: removing at least a portion of the work substrate from the moving path to a first end point defined inside the hole formation area by radiating the laser beam to a direction from the moving path toward the first end point; and removing the hole formation area from the preliminary set module to form a set module in which a module hole is defined, wherein one end of the first start cutting line and one end of the first end cutting line overlap with each other on the moving path.
Claims 12-20 depend directly or indirectly on claim 10 and are allowable on that basis.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on the notice of references cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joe Schoenholtz whose telephone number is (571)270-5475. The examiner can normally be reached M-Thur 7 AM to 7 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ms. Yara Green can be reached on (571) 272-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 



/J.E. Schoenholtz/Primary Examiner, Art Unit 2893